Citation Nr: 1442416	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  03-34 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include scoliosis and osteoarthritis of the lumbar spine, including as secondary to the service-connected right and left knee conditions.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied service connection for degenerative arthritis of the lumbar spine.  The Veteran filed a Notice of Disagreement (NOD) in November 2002.  The RO issued a Statement of the Case (SOC) in August 2003.  In October 2003, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In December 2004, the Veteran, accompanied by his representative, testified at a Central Office Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  The transcript of this hearing is part of the record. 

In March 2005 and February 2008, the Board remanded this case to the RO for additional evidentiary development.  

The appeal was then returned to the Board, and in a July 2010 decision, the Board denied the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  The Veteran appealed the lumbar spine decision to the United States Court of Appeals for Veterans Claims (Court).  The Board also denied other issues in the July 2010 decision, but the Veteran did not appeal those issues to the Court.  In a May 2012 memorandum decision, the Court vacated the July 2010 Board decision regarding the lumbar spine issue.  The Court then remanded the lumbar spine issue back to the Board for additional adjudication.  

In April 2013, September 2013, and March 2014, the Board remanded the lumbar spine issue back to the RO for additional evidentiary development.  The case has now been returned to the Board.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a lumbar spine disorder, to include scoliosis and osteoarthritis of the lumbar spine, that had its onset in service or within one year of separation therefrom, or is etiologically related to his active service or to an injury or disease of service origin.


CONCLUSION OF LAW

The criteria for establishing service connection for a lumbar spine disorder, to include scoliosis and osteoarthritis of the lumbar spine, including as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 4.9 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistant Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, the letters dated in May 2001 and August 2001, advised the Veteran of the evidence and information necessary to substantiate his service connection claim on a direct basis as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letters dated in April 2008 and April 2013 advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Bryant v. Shinseki, the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the 'hearing officer' who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010).  In regard to the first duty, during the December 2004 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  In regard to the second duty, the undersigned Veterans Law Judge asked questions to elicit information with respect to the Veteran's history of lumbar spine disorder treatment and potential competent nexus opinions.  The obligations under 38 C.F.R. 3.103(c)(2) were thus met, and there is no prejudice to the Veteran as VA has made attempts to assist the Veteran in getting the type of evidence necessary to support his claim.

Importantly, at his December 2004 Board hearing, the Veteran specifically addressed why he believes his lumbar spine disorder is due to or aggravated by his in-service back injuries as well as the theory of secondary service connection.  The Veteran stated that he did complain of back pain in service, but acknowledge that there was no traumatic injury to cause his arthritis.  Instead, the Veteran requested that the issues of the claim be rephrase as entitlement to service connection for arthritis of the lumbar spine to include on a secondary basis because it is possible that there was rheumatoid or spreading type of arthritis.  The Veteran's representative requested that all theories of service connection be considered as they did not know exactly what type of arthritis the Veteran had.  The Veteran's representative also suggested that the VA medical opinion be rendered to determine the Veteran's condition.  The Veteran was also asked about his medical treatment history, and he identified the individuals and facilities through which he has been treated for his back disabilities over the years.  The hearing testimony therefore demonstrates that he had actual knowledge of how to establish service connection and of the elements of his own claim that had not yet been demonstrated. 

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, service personnel records, VA medical records, and private medical records.  No additional, outstanding evidence has been identified by the Veteran as relevant to his appeal.

VA arranged for the Veteran to undergo VA examinations in March 1991, February 1999, August 1999, August 2005, and obtained an addendum opinion in October 2013 and April 2014.  The Board finds that the resulting examination reports, to specifically include the August 2005 examination with April 2014 addendum, are adequate for the purpose of determining entitlement to service connection for a lumbar spine disorder.  The April 2014 examination report reflects a comprehensive review of the claims folder.  During the August 2005 VA examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiner also provided a diagnosis and etiology opinion and explained the reasons and bases for this opinion.  For these reasons, the Board concludes that the VA examinations afforded the Veteran in this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting from a personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for any disease diagnosed after discharge if all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred during active military service if manifested to compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection for certain chronic diseases may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

For purposes of establishing service connection on a primary basis, a claimant must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by, or (b) proximately aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection is not warranted for congenital or developmental defects.  38 C.F.R. § 3.303(c).  However, service connection may be warranted for such defects if there is superimposed pathology due to disease or injury in service.  VAOPGCPREC 82-90 (July 18, 1990).

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that the former is more or less stationary in nature, while the latter is capable of improving or deteriorating.  See VAOPGCPREC 82-90 at para. 2.

A veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service.  See VAOPGCPREC 3-2003 (holding in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent it states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).

Even if it is determined during service that a Veteran suffers from a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).

However, the presumption of soundness does not apply to congenital defects because such defects are not diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c).  See also Quirin, 22 Vet. App. at 397; Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").

Turning to the evidence of record, the April 1966 entrance examination report contains the Veteran's complaints of left back and side pain, and the examiner noted tenderness over the left back.

A June 1966 service treatment record reflects that the Veteran was hospitalized after being struck in the back with a rifle butt in April 1966.  The Veteran experienced intermittent pain in the left posterior thorax that was diagnosed as an infection secondary to an area of congenital cystic disease in the lung.  The Veteran also developed rheumatoid arthritis with pain in his knees and shoulders. 

A May 1967 service treatment record indicates that the Veteran was hospitalized and treated for cystic disease of the lung for a period of approximately one year until discharge.  A physical examination reveals an "appearance of scoliosis of the left and palpitation."  An X-ray of the chest also reveals scoliosis of the spine to the left and some blunting at the right base.  

A July 1967 service treatment record indicates complaints of backache and the Veteran was prescribed Prednisone. 

An August 1967 service treatment record indicates complaints of chest pain, however the examiner noted no arthritis present. 

A September 1967 service treatment record reflects that the Veteran was hit in the back with a rifle that resulted in a "small area of redness and tenderness." 

An October 1967 service treatment record indicates complaints of pain in the low back area radiating to the left hip.  A physical examination reveals a slight curvature convexity to the right upper lumbar area and developmental narrowing at L5-S1, but no other abnormalities were noted.

A January 1968 service treatment record indicates complaints of back pain in the shoulder for one week; and a February 1968 service treatment record indicates muscle spasms on the left side of the lower back.

When the Veteran presented for his separation physical examination in February 1968, he reported arthritis or rheumatoid, but denied having recurrent back pain in his medical history associated with this examination.  The physical examination revealed a normal spine and no mention of scoliosis.

In terms of post-service evidence of a lumbar spine disorder, an August 1978 X-ray report of the lumbosacral spine reveals no intrinsic bone pathology, "[t]he alignment of the vertebrae, the width of the discs, and the sacroiliac articulations are normal."

A June 1980 VA health assessment reflects the Veteran complains of back pain that "came on while getting out of bed," and the examiner notes that the Veteran injured his back at work by hitting it against the drawer of a cash register.  The diagnosis was of muscle strain. 

A July 1980 VA treatment summary reflects that the Veteran injured his back at work and that the X-ray reports were normal, but the Veteran still had low back pain.  A physical examination of the lumbar spine revealed "there is a prominence of the left paralumbar hump" and "scoliotic curve is strongly suspected." 

A July 1980 private X-ray report revealed "thoracolumbar scoliosis with a 14 degree lumbar curve L1-L4 with 24 degree compensatory curve T8-T12."  The diagnosis was of thoracolumbar scoliosis with degenerative changes.

A June 1983 private evaluation for employability reflects that the Veteran suffered from chronic lumbosacral strain and dyspnea at rest.  The examiner found decreased range of motion in the lower back secondary to "injury experience while riding van."  

A July 1992 private treatment record reflects that the Veteran injured his low back at work when he was hit by a tree.  The X-ray and magnetic resonance imaging (MRI) were interpreted as showing degenerative disc disease of the lumbar spine involving L2-L3 and L5-S1, as well as degenerative changes to the facet joints posterior to L5.  However, a private physician noted that all MRI scans, computed tomography (CT) scans, and electrical studies were negative of any abnormalities of the spine.  The private physician opined, "his problems are that of a lumbar strain."

A July 1992 private orthopedic surgeon also treated the Veteran for his work injury and noted that the Veteran "denies having any prior problems with his back prior to this date."  A physical examination revealed tenderness of the lumbar spine with paravertebral muscle tenderness on the left without spasm.  The diagnoses were of lumbosacral contusion, sciatica of the left leg secondary to low back lumbosacral spine injury, and fusion of the left knee of unknown etiology.

A July 1992 private X-ray was interpreted as showing slight dextroscoliosis of the lumbar spine, and minor narrowing at L2-L3 with degenerative lipping of the adjacent end plate margins; and that the remaining interspaces were normally preserved, and the pedicles and posterior elements remained intact.  The impression was of minor degenerative changes at L2-L3.

An October 1992 private treatment record indicates complaints of pain and that the Veteran has applied for workers' compensation. A May 1993 private treatment record indicates that the Veteran continued to complain of back pain but that there is no neurological change.

An October 1998 private MRI report revealed that the lumbosacral spine was in "normal anatomic alignment," although there was disc space narrowing present at L2-L3 and L3-L5.  The examiner noted diffuse disc bulges present at L2-L3 and L3-L4, and that posterolateral osteophytes were present at L2-L3.  

VA conducted an examination of the Veteran in August 1999.  The report reflects that the claims file was available.  The Veteran related that he had chronic pain of the lumbar spine and pain in the anterior aspect of his thighs associated with low back pain.  The Veteran described that he was unable to bend significantly, and that he could not sit, stand, or walk for any appreciable period of time because of pain.  A physical examination of the spine revealed no deformity, but there is tenderness on palpitation of the superior portion of the sacroiliac joint and reflex upon touch.  X-ray reports of the lumbar spine reveals marked degenerative changes involving facet joints in the area as well as mild scoliotic curve.  The examiner diagnosed the Veteran with degenerative disc disease (DDD) of the lumbosacral spine; however, the examiner opined that the degenerative changes of the lumbosacral spine are not related to his knees.  

An August 2005 VA examination report indicates findings compatible with a moderate right convex scoliosis of the thoracolumbar spine.  The examiner opined that the Veteran's osteoarthritis of the lumbar spine did not originate from service and was not related to military service.

An October 2013 VA examination report reflects that the VA examiner reviewed the claims file.  The examiner noted the scoliosis found in service, while the Veteran was hospitalized for pneumonia, could be "positional with pain associated with thoracotomy."  The examiner opined, "I believe it is possible he may have scoliosis congenital, not clear at 20s while in service" and was aggravated after service by the work-related back injury in 1992.  The VA examiner opined that the scoliosis is "less likely" the result of getting hit by the rifle butt in service, because the separation examination conducted in 1968 revealed no mention of scoliosis, and there was no medical care for this condition until the work-related back injury in 1992.  

An April 2014 VA examination report reflects that the Veteran failed to report to the scheduled appointment on April 10, 2014; and, therefore the VA examiner provided the opinion based on a comprehensive review of the claims file and military service treatment record.  With regards to the question of whether the Veteran's scoliosis is congenital, familial or developmental, the examiner opined that the Veteran's scoliosis is likely developmental or idiopathic in nature and is considered a defect rather than a disease.  The examiner considered the Veteran's reported illness at age 16-17 where he was bedridden for some months which are "an obvious influence during his growth spurt."  The examiner also found that "osseous defect" was found only a month in service and "therefore more likely than not existed prior to enlistment."  The scoliosis was also noted prior to the experienced trauma when the Veteran was hospitalized in April 1966 for congenital lung cyst.  Thus, the examiner believed the scoliosis to be primarily idiopathic although congenital is also possible as he was treated for other structural defects requiring bracing as a child. 

The VA examiner opined that the Veteran's scoliosis is not a disease process or acquired condition, but is either congenital or idiopathic or induced by post-service trauma.  The examiner opined that since the Veteran's scoliosis was less than 30 degrees in curvature, it is not considered "progressive in nature and since it is idiopathic; [it] would not be considered as a source for back pain or symptoms."  

The VA examiner also found the Veteran's scoliosis clearly and unmistakably existed prior to service, because it was found within 30 days of his entrance in service, and that changes in curvature associated with scoliosis are "much slower" to develop. 

The VA examiner also found that the Veteran's pre-existing scoliosis was not aggravated beyond its normal course during active duty or due to military service.  The examiner opined that the Veteran spent most of his active duty either hospitalized (one year) or in primarily sedentary functions with exemption from physical training.  The examiner opined that the Veteran's scoliosis was about 24 degree in curvature which is under the 30 degree curvature which can progress.  The examiner noted that the skeletal growth should have been fixed that the time of entry in service and no changes or symptoms are expected in these mild cases.  

The VA examiner also found that the in-service injury of getting hit by a rifle butt to the back did not result in additional disabilities of the lumbar to include osteoarthritis.  The examiner noted that the damage was noted as primarily soft tissue and did not involve a "whiplash type" of injury.  The examiner noted developmental defects in the lumbar spine as early as 1967 with congenital narrowing at L5-S1.  The Veteran also had bracing to correct his pigeon toe as a child and the genu varum was still present at the time of entry.  Further, the Veteran worked in a labor positions for many years thereby increasing the workload of his spine and providing risk factors for osteoarthritis.  The Veteran also sustained work-related back injuries in 1980 and 1992, which can accelerate the rate of degenerative disc disease (DDD) of the back.  Thus, the examiner opined that it is less likely than not that the current osteoarthritis has any relationship to the soft tissue injury that occurred in service in 1966. 

The VA examiner also found that the Veteran's current lumbar spine disorder, including scoliosis and DDD of the spine was not permanently worsened or caused by his service-connected bilateral knee condition.  The examiner noted that scoliosis is less than 30 degree is fixed once growth is complete and is not known to cause pain or fatigue.  The examiner provided multifactorial risks for osteoarthritis to include significant joint injury, age, weight, use of drugs, alcohol, tobacco, inflammatory agents, employment, and comorbid conditions such as arthropathy gout.  In this case, the Veteran developed osteoarthritis in 1980 after a work injury.  The examiner considered the Veteran's work history in a labor intensive position as a landscaper for many years and was diagnosed with gout as well as a long history of cocaine and heroin use which accelerates the changes of osteoarthritis.  The examiner also noted two workers' compensation injuries to his back of such magnitude that he lost work time in comparison to the injury in service where he was sent back to duty.  The examiner also found that the Veteran was "much older when DDD of the spine became more significant."  The examiner opined that based on these factors, it is less likely than not that his back problems have any connection to his service-connected knee condition. 

The VA examiner also cited to scoliosis studies from numerous medical authority to include the Mayo Clinic, Harvard School of Medicine, University of Washington, and University of Maryland.  

Finally, the VA examiner observed that the Veteran did not mention back problems or back pain in his separation examination, and there is a considerable gap in medical complaints of back problems from 1967 to at least 1980, when he was seen for a work-related back injury.  The examiner also observed that there was another period from 1980 to (around) 1991, where there had been no significant complaints or treatment for the Veteran's back disorder. 

At the outset, as discussed above, the April 2014 VA examiner classified the Veteran's scoliosis as being typically a static condition that does not progress with time.  This classification satisfied the definition of "congenital defect" as presented in VAOPGCPREC 82-90 (July 18, 1990).  Hence, the presumption of soundness does not apply to congenital defects because such defects are "not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c).

As such, service connection is not warranted for congenital or developmental defects.  38 C.F.R. § 3.303(c).  However, service connection may be established for such defects if there is superimposed pathology due to disease or injury in service.  VAOPGCPREC 82-90.  The Board, therefore, cannot grant service connection for scoliosis itself.  The Board may, however, grant service connection for any disability that is found to have been superimposed on the Veteran's scoliosis due to in-service injury (or disease). 

The Veteran's service treatment records reflect that the Veteran sought treatment for back complaints on multiple occasions from April 1966 to September 1967.  These records corroborate the Veteran's account of having suffered a back injury after being hit by a rifle butt.  A diagnosis of rheumatoid arthritis and muscle strain appears in the record.  A May 1967 X-ray report revealed scoliosis of the spine to the left and some blunting at the left base, while an August 1968 X-ray of the lumbosacral spine revealed no intrinsic bone pathology, "[t]he alignment of the vertebrae, the width of the discs, and the sacroiliac articulations are normal."  

Although the record evidence establishes that the Veteran has current diagnoses of scoliosis and osteoarthritis of the lumbar spine, and as will be discussed below, the evidence fails to demonstrate that either of these conditions had its onset during service or was manifested within one year after service, or is otherwise related to a disease or injury of service origin.

As evidenced by the record, the earliest post-service medical evidence of a lumbar spine disorder appears in June 1980 VA treatment record, which discloses that the Veteran injured his back by hitting it against a cash register.  Subsequently, a June 1983 private treatment record reflects that the Veteran injured his back while driving a van; and a July 1992 private treatment record reflects that he sustained a back injury at work by getting hit by a tree.  As described above, the records from the 1980s reflect that the Veteran repeatedly sought treatment for ailments arising from the June 1983 injury, while the records from the 1990s reflect that the Veteran subsequently sought treatment for ailments arising from the July 1992 injury.

In the same way, the April 2014 VA examiner opined that the congenital scoliosis was found early in the Veteran's military service and was likely developmental in nature.  While this statement supports the proposition that back pain was superimposed on the Veteran's congenital scoliosis during service, the examiner also found that no chronic disability developed from his in-service back injury which was a soft tissue injury.  In addition, the VA examiner also found that the Veteran's scoliosis itself was not aggravated beyond its natural progression during service.  Instead, the examiner attributed the Veteran's current lumbar spine disorder to post-service labor intensive occupation, work-related injuries, and a history of drug use that accelerates changes of osteoarthritis.  Therefore, the Board finds that there was no resulting superimposed disability on the Veteran's scoliosis and that there was no aggravation of the scoliosis itself.  VAOPGCPREC 82-90.

The Board acknowledges that the Veteran's statement on the issue of the cause of that his back conditions (i.e., his belief that his conditions are related to his injury in service) is relevant, even though its probative value is slight.  In this case, the Veteran's belief is based upon the absence of any alternative cause for his conditions.  However, the causes of the conditions are medically complex and may develop for reasons not subject to easy observation by a lay person.  As such, the Board finds the Veteran's statements to be of minimal probative value compared to the medical opinions against the claim.  Accordingly, given the nature of the in-service injury, the Veteran's endorsement of no recurrent back pain in the separation report of history, the many years from service until he sought treatment for his back, and his repeated, post-service work injuries, the Board determines that its finding is more in keeping with the record as a whole.

In short, the Board finds that the preponderance of the evidence is against finding a link between the Veteran's current low back disabilities and military service.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App 49 (1990).  Accordingly, entitlement to service connection for a lumbar spine disorder is not warranted.  


ORDER

Entitlement to service connection for a lumbar spine disorder, to include scoliosis and osteoarthritis of the lumbar spine, including on a secondary basis, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


